Opinion issued December 6, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00751-CR
                             ———————————
                         RAFAEL SANCHEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No. 4
                             Travis County, Texas
                    Trial Court Case No. D-1-DC-11-300924





    Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal
    was transferred from the Third Court of Appeals to this Court on October 9, 2017.
    See TEX. GOV’T CODE § 73.001; Order Regarding Transfer of Cases From Courts
    of Appeals, Misc. Docket No. 17-9128 (Tex. Sept. 28, 2017). We are unaware
    of any conflict between precedent from the Third Court of Appeals and that of
    this court on any relevant issue. See TEX. R. APP. P. 41.3.
                           MEMORANDUM OPINION

      Sanchez was convicted of felony assault of a family member. On appeal, he

contends that the trial court erred in denying his motion to dismiss based on the

violation of his right to a speedy trial due to a six-year delay between indictment and

his arrest. He further contends that the trial court erred in admitting hearsay in

violation of his constitutional right to confront the witnesses against him.

      Following the Court of Criminal Appeals’ decision in Gonzales v. State, we

conclude Sanchez established a violation of his right to a speedy trial and therefore

reverse. See 435 S.W.3d 801 (Tex. Crim. App. 2014).

                                 BACKGROUND

      On August 4, 2011, a grand jury indicted Sanchez for committing a felony

assault against Aida Trochez-Fernandez, a member of his family and household with

whom he had a dating relationship. See TEX. PENAL CODE § 22.01(a)(1), (b)(2)(A).

The indictment alleged that Sanchez assaulted Trochez-Fernandez in April 2011.

      Sanchez was not arrested until June 2017.

      On June 27, 2017, Sanchez moved for a speedy trial. He argued that he would

be prejudiced if trial wasn’t held within one month, due to the loss of witnesses, loss

of physical evidence, and lapsed memories. Sanchez contemporaneously filed a

motion to dismiss on the same grounds. He attached an affidavit, in which he averred

that his self-defense wounds sustained during the altercation had healed, his memory


                                          2
had faded, photographs were lost, and he no longer had contact information for

witnesses who could have testified in his defense.

      The trial court held a hearing on Sanchez’s speedy-trial motions on July 10,

2017. Defense counsel contended that Sanchez was unaware of the grand jury’s

indictment until he was arrested more than six years after the fact. Counsel further

contended that Sanchez had resided in Travis County in the interim and that the

authorities had made no effort to apprehend him. Although he proffered an affidavit,

Sanchez did not testify at the hearing. The defense did not introduce other evidence.

      The State responded that Sanchez was responsible for the delay because he

had fled the scene of the 2011 assault. The State further argued that Sanchez had

evaded the authorities until his 2017 arrest. But the State did not introduce any

evidence to support this argument in response to the motions or specify whether any

effort had been made to arrest Sanchez.

      After the trial court denied the motions, Sanchez pleaded not guilty. The jury

found Sanchez guilty, and it assessed his punishment at three years’ confinement.

                                   DISCUSSION

      Sanchez contends that the State violated his right to a speedy trial by not trying

him until more than six years after he was indicted, prejudicing his defense. He

further contends that the trial court erred in overruling his confrontation-clause and

hearsay objections to witness testimony.


                                           3
I.    Speedy Trial

      A.     Standard of review and applicable law

      The Sixth Amendment to the United States Constitution, which is applicable

to the States by way of the Fourteenth Amendment, guarantees an accused the right

to a speedy trial. Balderas v. State, 517 S.W.3d 756, 767 (Tex. Crim. App. 2016).

In assessing speedy-trial claims, we apply the test established by the United States

Supreme Court in Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182 (1972). See

Balderas, 517 S.W.3d at 767.

      Under the Barker test, we first consider whether the length of delay between

the arrest or formal accusation and trial was so long as to be presumptively

prejudicial. Id. at 767–68; Gonzales, 435 S.W.3d at 808–09. In general, delay

approaching a year or longer is presumptively prejudicial; it requires consideration

of three additional factors, together with the length of the delay. Balderas, 517
S.W.3d at 767–68; see also Knox v. State, 934 S.W.2d 678, 681 (Tex. Crim. App.

1996) (suggesting that delay of eight months or more is presumptively unreasonable

and triggers speedy-trial analysis). The three additional factors are (1) the State’s

explanation for the delay, (2) whether the accused timely asserted his right to a

speedy trial, and (3) whether the accused was prejudiced by the delay. Balderas,
517 S.W.3d at 767.




                                         4
      The State bears the burden of justifying the delay. Cantu v. State, 253 S.W.3d
273, 280 (Tex. Crim. App. 2008). The defendant must prove that he asserted the

right to a speedy trial as well as prejudice. Id. The defendant’s burden varies

inversely with the State’s culpability. Id. The greater the State’s responsibility for

the delay, the less the defendant must show diligence in asserting his right to a

speedy trial or prejudice. Id. at 280–81. If the delay is lengthy, the defendant may

be excused from showing prejudice. See Gonzales, 435 S.W.3d at 812–15.

      In reviewing speedy-trial claims, we defer to any findings of fact made by the

trial court if they are supported by the record, and we draw reasonable inferences

from those facts necessary to support the court’s findings. Balderas, 517 S.W.3d at

767–68. We consider only the evidence that was before the trial court when it ruled.

Gonzales, 435 S.W.3d at 809. The balancing of the Barker factors is a legal

question, which we review de novo. Balderas, 517 S.W.3d at 768.

      B.     Analysis

      At the outset, we note that the record does not contain any written findings of

fact. See Balderas, 517 S.W.3d at 768 (noting same). The State introduced no

evidence at the hearing on Sanchez’s speedy-trial motions. The only evidence in the

record therefore consists of Sanchez’s affidavit.




                                          5
       Length of delay

       More than six years elapsed between Sanchez’s formal accusation by

indictment and his arrest and trial.      The State concedes that this delay was

presumptively prejudicial. The six-year delay requires consideration of the other

three Barker factors, but itself heavily weighs in favor of a speedy-trial violation.

See Gonzales, 435 S.W.3d at 809 (delay of six years between indictment and arrest

and trial required full Barker analysis and heavily weighed against State in and of

itself).

       State’s explanation for delay

       The State attributes the delay to Sanchez. It argues that Sanchez fled the scene

of the assault before the police arrived. Sanchez’s arrest warrant evidences his flight

from the scene. But the record does not contain any evidence as to the reason for

the State’s delay in arresting Sanchez after he fled. Though the State asserts that

Sanchez was responsible for the additional delay, we cannot take the State at its word

with respect to assertions made by counsel that are not based on personal knowledge.

See Gonzales, 435 S.W.3d at 811 (statements of attorney may be considered

evidence only if based on first-hand knowledge). The State did not explain its

efforts, if any, to locate and arrest Sanchez after he fled the scene. Because the State

has not assigned a reason for its delay and no evidence shows whether it had one,

we cannot presume that the delay was justified. See Balderas, 517 S.W.3d at 768.


                                           6
Because the State bore the burden on this issue and failed to carry it, this factor

weighs in favor of Sanchez’s speedy-trial claim. See Gonzales, 435 S.W.3d at 810

(State’s unexplained six-year delay constituted negligence); Dragoo v. State, 96
S.W.3d 308, 314 (Tex. Crim. App. 2003) (State’s failure to justify three-and-a-half-

year delay weighed in favor speedy-trial violation but not heavily so); Rivera v.

State, 990 S.W.2d 882, 889 (Tex. App.—Austin 1999, pet. ref’d) (“The State bears

the burden of justifying the trial delay, and if the record is silent or the reasons given

are insufficient to excuse the delay, the appellate court must presume that no valid

reason for delay existed.”).1

       Timeliness of Sanchez’s assertion of his rights

       Sanchez asserted his right to a speedy trial and obtained a hearing on his

speedy-trial motions within a month after his arrest. In general, this prompt assertion

of the right to a speedy trial is timely. See Gonzales, 435 S.W.3d at 805, 810–12

(motion to dismiss filed a month after arrest). As in Gonzales, however, whether

Sanchez timely asserted his right to a speedy trial largely turns on whether he was

aware of the charge against him before his arrest and, if so, for how long he had been

aware of the indictment. See id. at 811–12. Sanchez averred that he was unaware

of the charge until his arrest. When, as here, the record establishes that the defendant


1
    The State contends that Sanchez failed to appear and answer another charge
    against him. But the record on the speedy-trial motion contains no evidence to
    support this contention.
                                            7
asserted the right to a speedy trial promptly after his arrest and there is no evidence

that he knew of the charge against him beforehand, Barker’s assertion-of-the-right

factor weighs in favor of a speedy-trial violation. See United States v. Molina-

Solorio, 577 F.3d 300, 305–07 (5th Cir. 2009) (right to speedy trial timely asserted

by defendant who filed motion to dismiss shortly after arrest where record contained

no evidence that he was aware of indictment before arrest, notwithstanding fact that

defendant did not introduce evidence as to lack of awareness); see also Gonzales,
435 S.W.3d at 811–12 (trial court could not reasonably infer that defendant knew of

charge based on defendant’s knowledge of police investigation; his failure to renew

his driver’s license; or a separate charge he drew for evading arrest when police tried

to take him into custody on present charge, given lack of evidence as to the

circumstances surrounding evasion).

      The State contends that we should discount Sanchez’s diligence because he

sought dismissal of the charges rather than a speedy trial. We agree that a request

for dismissal instead of a speedy trial weakens a speedy-trial claim because it

indicates a desire to have no trial rather than a speedy one. See Cantu, 253 S.W.3d

at 283. Sanchez, however, moved for dismissal or a speedy trial, not just dismissal,

and the case was tried within about a month of the hearing on Sanchez’s motions.

See State v. Empak, Inc., 889 S.W.2d 618, 624 (Tex. App.—Houston [14th Dist.]

1994, pet. ref’d) (assertion-of-right factor favored defendant where it promptly


                                          8
demanded speedy trial in alternative to motion to dismiss). Given a substantial delay

in arresting a defendant, a request for dismissal does not weigh as heavily against a

speedy-trial claim, as the delay and any corresponding prejudice already has

occurred. See State v. Davis, 549 S.W.3d 688, 704 (Tex. App.—Austin 2017, pet.

ref’d) (citing Phillips v. State, 650 S.W.2d 396, 401 (Tex. Crim. App. [Panel Op.]

1983), for proposition that seeking dismissal doesn’t weigh against speedy-trial

claim when long delay has caused sufficient prejudice); State v. Guerrero, 110
S.W.3d 155, 161 (Tex. App.—San Antonio 2003, no pet.) (assertion-of-right factor

weighed in favor of speedy-trial violation even though defendant sought dismissal;

dismissal was appropriate remedy to seek, rather than speedy trial, where record

showed that defendant had been prejudiced by loss of video recording of victim’s

interview during period of delay).

      Because Sanchez’s arrest occurred six years after his indictment, and he made

alternative requests for dismissal or a speedy trial, we conclude that his request for

dismissal does not heavily undercut his speedy-trial claim. See Gonzales, 435
S.W.3d at 804–05, 812, 815 (concluding that defendant who was arrested six years

after being indicted timely asserted speedy-trial claim by motion to dismiss filed one

month after arrest).




                                          9
      Prejudice resulting from the delay

      We analyze the final Barker factor, prejudice, in light of the three interests

that the right to a speedy-trial serves: prevention of oppressive pretrial incarceration;

minimization of the accused’s anxiety and concern; and reduction of the possibility

that the defense will be impaired by the passage of time. Gonzales, 435 S.W.3d at

812. Of these, the third interest is the most important one. Id.

      Sanchez was not incarcerated during the period of delay. He asserts that he

did not know that he had been indicted. Thus, the first two interests—oppressive

pretrial incarceration and anxiety and concern—are not implicated. See id. (first two

interests not at issue given that defendant spent no time in jail before arrest and could

have suffered little anxiety or concern if he did not know he was indicted); Ortega

v. State, 472 S.W.3d 779, 787 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (first

two interests not at issue because defendant was unaware of pending charge).

      In the trial court, Sanchez asserted that the delay impaired his defense by

depriving him of evidence. He averred by affidavit that wounds he suffered while

defending himself had since healed, his memory of the incident had faded,

photographs were lost, and he no longer had contact information for witnesses who

could have testified on his behalf. Sanchez did not specify what wounds he sustained

or how he sustained them; describe the extent of his memory loss or enumerate

general subjects or particular facts that he could no longer recall; explain what


                                           10
photographs had been lost or their relevance; or identify any witnesses by name or

state the facts to which they would have testified. Conclusory assertions are not

sufficient to carry a defendant’s burden to show that he was prejudiced by delay.

See State v. Munoz, 991 S.W.2d 818, 829 (Tex. Crim. App. 1999) (defendant must

show that memory lapses are significant to outcome of case); see, e.g., McGregor v.

State, 394 S.W.3d 90, 116–17 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d)

(defendant made no showing that memories of any witness had faded); Ervin v. State,

125 S.W.3d 542, 548–49 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (defendant

did not demonstrate what witness would have testified about or explain why it was

material).

      Sanchez, however, contends on appeal that the delay was so substantial that

prejudice must be presumed. Prejudice is presumed when the delay is excessive

because excessive delay may compromise the reliability of trial in ways that cannot

be identified or proved. See Gonzales, 435 S.W.3d at 812. In Gonzales, the Court

of Criminal Appeals held that a similar six-year delay between indictment and arrest

was so lengthy that prejudice was presumed. Id. at 812–15. The Court also has

presumed prejudice in cases in which the length of delay was significantly less than

the six-year delay that Sanchez experienced. See Shaw v. State, 117 S.W.3d 883,

889–90 (Tex. Crim. App. 2003) (stating that “we must presume that the lengthy

delay here did adversely affect appellant’s ability to defend himself” in case


                                        11
involving delay of just over three years); Zamorano v. State, 84 S.W.3d 643, 649,

654 (Tex. Crim. App. 2002) (stating that “the length of delay itself”—just under

three years between arrest and hearing on speedy-trial motion and almost four years

between arrest and plea hearing—“supports an inference of actual prejudice”). We

therefore agree with Sanchez that prejudice must be presumed.

         The State may rebut a presumption of prejudice. See Gonzales, 435 S.W.3d

at 815. In this case, however, the State did not introduce any evidence in the trial

court to detail the reasons why Sanchez would suffer no prejudice because of the

delay. The State therefore has not rebutted the presumption of prejudice, which

weighs in favor of Sanchez’s speedy-trial claim. See id. at 813–15.

         Balancing the Barker factors

         When all of the Barker factors weigh in favor of finding a violation of the

defendant’s right to a speedy trial, as they do here, the balance of these factors

inevitably tilts in the defendant’s favor absent some countervailing circumstance.

See, e.g., State v. Wei, 447 S.W.3d 549, 558 (Tex. App.—Houston [14th Dist.] 2014,

pet. ref’d); Stock v. State, 214 S.W.3d 761, 767 (Tex. App.—Austin 2007, no pet.).

The record does not disclose any countervailing circumstances. Accordingly, we

hold that the trial court erred in not finding a violation of Sanchez’s right to a speedy

trial.




                                           12
II.   Confrontation Clause and Hearsay

      As the State’s violation of Sanchez’s right to a speedy trial disposes of this

appeal, we do not reach his confrontation-clause and hearsay claims.

                                  CONCLUSION

      Because Sanchez’s right to a speedy trial was violated, we reverse the

judgment of the trial court and remand this cause to the trial court with instructions

to dismiss the indictment with prejudice.




                                                 Jane Bland
                                                 Justice

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            13